Citation Nr: 1339694	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  12-10 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for a low back disorder. 

3. Entitlement to service connection for fungus of the bilateral toenails. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rutkin, J.M.



INTRODUCTION

The Veteran served on active duty from November 1965 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The service connection claim for fungus of the toenails is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran does not have a hearing loss disability in the right ear. 

2. The Veteran's arthritis of the lumbar spine did not manifest during active service or within one year of separation, and was not caused or aggravated by a disease, injury, or event in service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2. The criteria for entitlement to service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

With regard to the duty to notify, an April 2010 letter notified the Veteran of the elements of service connection, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b). 

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, and VA examination reports and treatment records are in the claims file.  He has not identified any other records or evidence he wished to submit or have VA obtain.  

The September 2010 VA audiological examination report is adequate to make an informed decision as to whether the Veteran has a right ear hearing loss disability, as the examination includes relevant audiological testing.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); see also 38 C.F.R. § 3.385 (2013) (defining what constitutes a hearing loss disability for VA compensation purposes). 

With regard to the Veteran's low back disorder claim, a VA examination or opinion has not been provided.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a).  There is no evidence of arthritis of the lumbar spine in service or within one year of service separation, and no indication that the Veteran's low back disability was caused or aggravated by any in-service disease, injury, or event, to include jumping off a tank and shaking from vibrations caused by a nearby explosion.  The mere assertion that the Veteran's low back disorder is related to jumping off of tanks, without any evidence of an injury to the back at the time or of low back problems during service or for many years thereafter, is not sufficient in this regard.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a claimant's "conclusory generalized statement that his service illness caused his present medical problems" was not sufficient to entitle him to a VA examination).  Thus, a VA examination or opinion is not warranted with respect to this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that there must be evidence of a relevant disease, injury, or event in service and an indication of a relationship between such and the claimed disability in order to trigger VA's duty to provide an examination or obtain an opinion).  

In summary, there is no indication of prejudicial error with regard to VA's duties to notify and assist, and the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, VA's duties under the VCAA have been satisfied, and further notice or assistance is not warranted. 

II. Analysis

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish entitlement to service connection, apart from certain exceptions discussed below, the following elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

The Veteran's diagnosed arthritis of the lumbar spine is considered a chronic disease.  See 38 C.F.R. § 3.309(a).  For the chronic diseases defined as such under VA law, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," as listed in § 3.309(a)).  Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology"); C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39. 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for arthritis as a chronic disease may be established on a presumptive basis by showing that it manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of arthritis during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A. Right Ear Hearing Loss

In order to establish entitlement to service connection for right ear hearing loss, the evidence must show that it qualifies as a disability for VA compensation purposes.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.385.  In this regard, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The September 2010 VA examination report shows that the Veteran does not have a current hearing loss disability in the right ear.  Audiometric testing yielded puretone thresholds below 26 decibels at all relevant frequencies except at 4000 Hertz, where the puretone threshold was 35 decibels.  The Veteran's speech recognition score for the right ear was 94 percent.  These results do not meet the criteria for a hearing loss disability under section 3.385.  Indeed, the examining audiologist found that the Veteran had normal hearing in the right ear.  

There is no evidence suggesting that the Veteran's right ear hearing was worse either before or after the September 2010 VA examination.  Thus, a right ear hearing loss disability is not established during the pendency of this claim.  In the absence of a current hearing loss disability in the right ear, service connection is not warranted.  See 38 C.F.R. § 3.385; Shedden, 381 F.3d at 1166-67; see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes).

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right ear hearing loss disability is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that the evidence must be in relative equipoise for the claimant to prevail).  




B. Low Back Disorder

In his April 2012 substantive appeal (VA Form 9) the Veteran argued that his current low back disorder was caused or aggravated by trauma from jumping off of a tank and having to "hit the ground running" during rocket attacks in Da Nang, Vietnam in 1969.  He further stated that he was involved in the Da Nang "bomb dump explosion" on base, which "shook all of us up quite a bit" and lasted for thirteen hours and then continued for two more days.  The Veteran's service personnel records and service treatment records show that he served in Da Nang, Vietnam in 1969.  Thus, his statements regarding having to jump off of a tank and being in proximity to rocket attacks and explosions from the bomb dump are credible based on the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

However, the Veteran has not stated and there is no evidence showing that he actually sustained an injury to his back as a result of jumping off of the tank or being shaken up by explosions, or that he otherwise injured his back or experienced back problems during service.  His service treatment records do not reflect complaints or treatment for back problems.  The April 1969 separation examination report shows that his spine was clinically evaluated as normal.  Moreover, he denied a history of "back trouble of any kind" in the accompanying report of medical history.  Thus, there is no evidence that arthritis of the spine or any back problems manifested in service. 

The post-service evidence does not show that the Veteran's arthritis of the lumbar spine manifested within one year of separation from service or that the Veteran had back problems soon after service.  The earliest documentation of the Veteran's low back disorder are VA treatment records dated in 2010, including a November 2010 x-ray study showing lumbar spondylosis and facet arthrosis.  A November 2010 VA treatment record reflects that that the Veteran had chronic lower back pain, and reported that he had received chiropractic care in the private sector for "decades."  However, as the Veteran separated from service in April 1969 or over four decades earlier, he may have received such care for two or even three decades and yet not had any back problems for a decade or more after service.  Thus, this record does not show that the Veteran has had back problems ever since service or even within a decade or more after service.  It was noted in an October 2011 VA treatment record that the Veteran had lower back pain secondary to diffuse degenerative disc and joint disease.  There is no mention in these records of prior trauma to the back, either as evidenced by the clinical findings or reported by the Veteran. 

Based on the above discussion, service connection is not warranted on a presumptive basis, as there is no evidence indicating that arthritis of the spine manifested within one year of separation from service.  See 38 C.F.R. § 3.307(a).  

Service connection is also not warranted for arthritis of the lumbar spine as a chronic disease based on a chronicity in service or a continuity of symptoms after service, as there is no evidence of either.  See 38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1338-1339.  In this regard, the Veteran has not stated that lumbar spine pathology or symptoms manifested in service or that such had been present ever since service, either continuously or intermittently.  The fact that the service treatment records are negative for back problems, that his spine was evaluated as normal at separation, and that he denied a history of back problems at separation weighs against such a finding.  Moreover, there is no evidence indicating that his current low back disorder manifested until many years after service.  Accordingly, service connection is not warranted under 38 C.F.R. § 3.303(b). 

A nexus or relationship between the Veteran's current low back disorder and his period of service, to include jumping of a tank and being shaken from nearby explosions, is not otherwise shown.  The absence of injury to the back or back problems in service, or of evidence of trauma-related pathology of the spine, weighs against such a relationship.  Because the Veteran is a layperson in the field of medicine, his own opinion on this issue does not constitute competent evidence supporting the claim, as this is a medical determination that is too complex to be made based on lay observation alone, especially given the amount of time that has elapsed since service.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); see also Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony found not to be competent must be excluded from consideration).  

There is no other evidence supporting a relationship between the Veteran's low back disorder and his period of service.  Thus, the nexus element has not been satisfied, and therefore service connection under 38 C.F.R. § 3.303(a) is not warranted.  See Shedden, 381 F.3d at 1166-67; Walker, 708 F.3d at 1338-1339.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a low back disorder is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for right ear hearing loss is denied. 

Entitlement to service connection for a low back disorder is denied. 


REMAND

The Veteran's service connection claim for fungus of the toenails must be remanded to afford him a VA examination and opinion.  In the April 2012 VA Form 9, he stated that he had fungus of the toenails ever since service, but did not seek treatment for it right away.  He believed it was due to wearing wet boots.  His service in Vietnam indicates that he may have had to wear wet boots for prolonged periods of time.  As there is at least an indication that his toenail fungus may be related to wearing wet boots in service, a VA examination and opinion are warranted to assess the likelihood of a relationship to service.  See McLendon, 20 Vet. App. at 83. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's outstanding VA treatment records from the Kansas City VA Medical Center dated since January 2012, and from any other VA facilities where he received treatment, and associate them with the claims file (preferably by uploading them to the Virtual File). 

2. Then, schedule the Veteran for a VA examination to assess the likelihood that his toenail fungus is related to active service.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner must render an opinion as to whether the Veteran's toenail fungus is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, to include from wearing wet boots, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The examiner must provide an explanation for any opinion provided.  

3. Review the examination report to ensure that it complies with the above directives.  If any requested information is missing, to include an adequate explanation, or if the examination report does not otherwise adequately respond to the Board's remand instructions, return the examination report to the examiner for clarification. 

4. Finally, after completion of the above and any other development deemed necessary, review and re-adjudicate the claim.  If such action does not grant the benefit claimed, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


